DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 10/04/2019.
Claims 1 – 20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 recite(s) a method comprising “generating, by a processor based system, persistent handle state information for a file associated with a resource based on access of the file, wherein the file is stored in a file system instance corresponding to the resource; and storing, by the processor based system, the persistent handle state information corresponding to the file in a state file in the file system instance”.
The “generating… state information” and “storing … state information” are directed to an abstract idea of generating and storing data that can be performed in human mind. The Applicant just applies the abstract idea onto a computing environment (by using “a processor based system”). This judicial exception is not integrated into a practical application because nothing in the claims produce a practical result/product. These limitations as claimed, in the broadest reasonable interpretation, recite steps that could reasonably and practically be performed in a human mind. For example, a person would think that he will generate a state 
In claims 12 – 20, Applicant claims the abstract idea on a computer without adding further limitations that amount to more than generally linking the use of the exception to a particular technological environment (such as “a resource hosted on a first computing node, a first data stored host on a first computing node”, “ a non-transitory machine readable medium storing instructions”). Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to “generating or storing” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.




Claims 12 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 12 recites “A system comprising: …a first computing node; a first data store host on the first computing node…”
In the disclosure, paragraph 0020 – 0021, 0024, Applicant defines “Examples of the computing node 102 may include, but are not limited to, a desktop computer, a laptop, a smartphone, a server, a computer appliance, a workstation, a storage system, or a converged or hyperconverged system, and the like”. 
Such a recitation does not exclude the computing node from being a signal per se. Thus the broadest, reasonable interpretation of “computing node” and “data store”, in view of view of the specification encompasses non-statutory subject matter that is unpatentable under 35 USC 101. The Examiner suggests amending the claim to recite a “non-transitory” computer readable storage medium.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by George et al (U.S. 2013/0007518 A1).
♦As per claims 1, 12, 19,
George discloses a method, system (Fig. 1 - 2 of George)comprising:
“generating, by a processor based system, persistent handle state information for a file associated with a resource based on access of the file, wherein the file is stored in a file system instance corresponding to the resource” See paragraph 0019 – 0020 of George wherein “The server 106A will receive the request for a persistent handle and store the handle identifier with state information for the session with client 102”, “client 102 may state information to ensure that if the client is disconnected, the state of the client can be reinstated”.
“storing, by the processor based system, the persistent handle state information corresponding to the file in a state file in the file system instance” See paragraph 0015 of George wherein “servers 106A, 106B, and 106C are utilized to provide consistent availability of the file system stored on cluster 106. This is done by utilizing components on clients 102 and 104 and servers 106A, 106B, and 106C to store state information that can be used to reestablish sessions between clients 102 and 104 and cluster 106 should there be a failure of network 108 or a failure of one of servers 106A, 106B, and 106C”.
♦As per claim 2,
“wherein the resource comprises a virtual machine, a database, a client, an application, a container, a containerized application, a folder, or combinations thereof” See Fig. 1, paragraph 0013 of George wherein “clients 102 and 104”, “server cluster 106” are disclosed
♦As per claims 3 – 4, 13, 20,
“further comprising creating, by the processor based system, a persistent handle directory in the file system instance corresponding to the resource, wherein the state file corresponding to the file is stored in the persistent handle directory”, “restricting, by the processor based system, a visibility of the persistent handle directory” See paragraph 0015 of George wherein “servers 106A, 106B, and 106C are utilized to provide consistent availability of the file system stored on cluster 106. This is done by utilizing components on clients 102 and 104 and servers 106A, 106B, and 106C to store state cluster 106 should there be a failure of network 108 or a failure of one of servers 106A, 106B, and 106C”.
♦As per claim 5,
“ wherein the persistent handle state information for the file comprises an open handle, a share mode lock handle, a lease handle, or combinations thereof, and wherein the method further comprising storing a record entry corresponding to one or more of the open handle, the share mode lock handle, or the lease handle, in the state file corresponding to the file” See paragraph 0020 of George wherein “For example, client 102 may send requests to read file information, write to the file, enumerate attributes of the file, close the file, and request various locks on the file. Each of the operations requested by the client may result in updating the state information to ensure that if the client is disconnected, the state of the client can be reinstated. This updating may involve saving the additional state information in association with the handle identifier”.
♦As per claim 6,
“wherein the state file comprises a version number, an IP address of a computing node hosting the file system instance, identifier of the file, and the record entry, or combinations thereof, wherein the record entry comprises a header block and a data block, and wherein the header block comprises a unique identifier, a persistent handle type, a disconnect time, and a data size of the persistent handle state information” See paragraph 0016 – 0019 of George [“a version of the Network File System”, “handle identifier”, “different types of state information may be stored using separate components, such as a filter”].
♦As per claims 7, 14, 15,
“wherein the resource is hosted on a first computing node in a cluster of computing nodes, and wherein the cluster of the computing nodes further comprises a second computing node coupled to the first computing node via a network, wherein the method further comprising: completing failover to the second computing node in response to detecting failure of the first computing node; and recording a failover timestamp indicative of a time corresponding to completion of the failover” See paragraph 0018, 0024, 0033 of George wherein “the client would like to utilize the transparent failover capabilities available as a result of server 106A being part of cluster 106”].
♦As per claim 8,
“receiving a data access request directed to the file corresponding to the resource; and recording a request timestamp indicative of a time of receipt of the data access request” See paragraph 0018, 0024, 0033 of George.
♦As per claims 9, 16,
“further comprising updating, upon receipt of the data access request, a disconnect time for record entries other than a record entry pertaining the data access request to a sum of the failover timestamp and a time-out duration, wherein the data access request is received before an elapse of the time-out duration from the failover timestamp” See paragraph 0018, 0024, 0033 of George.
♦As per claims 10, 18,
“further comprising serving the data access request, wherein the data access request is received prior to an elapse of the time-out duration from the failover timestamp” See Fig. 3, paragraph 0041 of George [“clients reconnect/resume their handles during the grace period”].
♦As per claims 11, 17,
“further comprising cleaning the state file upon receiving the data access request, wherein the data access request is received after an elapse of the time-out duration from the failover timestamp, wherein cleaning the state file comprises deleting a record entry having the disconnect time earlier than the request timestamp” See paragraph 0040 of George wherein “The third group of operations includes operations that if reapplied at the server would not change the final state of the server. These may be referred to as idempotent operations. Some operations in this group include but are not limited to reads, non-appending writes, deletes, renames, metadata-set operations, and metadata-query operations”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161